Title: [Diary entry: 26 March 1787]
From: Washington, George
To: 

Monday 26th. Mercury at 36 in the Morning—58 at Noon And 54 at Night. Morning clear and pleasant Wind Southerly but not much of it. At home all day. The English Gentleman went away after breakfast and Mr. Lee after Colo. Gilpin—Doctr. Stuart, Mrs. Stuart and Betcy & Patcy Custis came here to Dinner. The first went away after it. Finished sowing Oats in the Neck on Saturday last, in the Homestead, or Orchard Inclosure; Which took 57 bushels; Whereof 15

bushels of the first sown were of those from Mr. Young, the others from the Eastern shore which had been culled from the wild garlick. Had the harrows brot. from hence. The light double ones were carried to French’s and the heavy one to Dogue run. Plowed the last years Turnip patch up at this place for Barley (about 5 Acres) on Saturday last and began to lay off field No. 9 for Corn. At Dogue run about an acre was sown in my Meadow—part of which had been cowpened and part had had dung carried on it, with 3 Bushels of Oats sent me by General Spotswood and after harrowing these in, with abt. half a bushel of New River grass seeds. The ground in which these Oats were sown, had been plowed, cross-plowed, & twice harrowed before Sowing, and twice harrowed afterwards; once for the Oats, & once for the Seed. Removed the Ditchers into field No. 5 at French’s to ditch for a fence. The Plows at this place were also removed into the West cut in the same field from whence they were taken when the ground was frozen but finding after trying some time that the ground had got very hard by the late drying & baking winds I shifted them back & continued cross plowing.